OPINION
JACKSON, Commissioner.
The conviction was for robbery by firearms ; the punishment by the jury, life.
Since the conviction was for robbery by firearms, and the punishment of life is not authorized by Art. 1408, Vernon’s Ann.P. C., the conviction must be reversed and remanded. Ex parte Jackson, Tex.Cr.App., *634490 S.W.2d 586; Ex parte Taylor, Tex. Cr.App., 462 S.W.2d 41. See also Ex parte Harris, Tex.Cr.App., 495 S.W.2d 231.
Appellant is ordered released from confinement by the Department of Corrections and ordered delivered to the sheriff of Bowie County to answer the indictments there pending against him.
The judgment is reversed and the cause remanded.
Opinion approved by the Court.